Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT, dated as of August 30, 2010 (the “Agreement”),
among SEBRING SOFTWARE LLC, a Florida limited liability company with offices
located at 1400 Cattlemen Road, Suite D, Sarasota, Florida 34232  (the “Buyer”);
THE INDIVIDUALS NAMED IN SCHEDULE A HERETO (collectively, the “Sellers” and each
a “Seller”); and SUMOTEXT INCORPORATED, a Nevada corporation with offices
located at 2100 Riverdale, Suite 200, Little Rock, Arkansas, 72202 (the
“Company”).
 
INTRODUCTION
 
           The Sellers own beneficially and of record an aggregate of 6,306,950
restricted shares (the “Shares”) of common stock, par value $0.0001 per share
(the “Common Stock”) of the Company representing at the date hereof
approximately 81.1% of the outstanding shares of Common Stock.  The Buyer
desires to acquire from the Sellers, and the Sellers desire to sell to the
Buyer, the Shares in accordance with, and subject to, the terms hereof,
allocated among the Sellers as set forth in Schedule A hereto.


NOW, THEREFORE, in consideration of the premises and mutual representations,
warranties and covenants herein contained, the parties hereby agree as follows:
 
ARTICLE I


CERTAIN DEFINITIONS




“Business Day” shall mean any day which is not a Saturday or Sunday and is not a
day on which banking institutions are generally authorized or obligated to close
in the City of New York, New York.


“Buyer” shall have the definition assigned thereto in the introductory paragraph
hereto.


“Closing” shall mean the closing of the purchase by Buyer from the Sellers of
the Shares.


           “Closing Date” shall have the definition assigned thereto in Section
2.02(a) hereof.


           “Common Stock” shall have the definition assigned thereto in to
introduction hereto.


           “Company” shall have the definition assigned thereto in the
introductory paragraph hereto.


           “Dispose Of” shall mean to pledge, hypothecate, give away, sell,
grant an option (other than pursuant hereto) with respect to, or otherwise
transfer.


“Environmental Laws” shall have the definition assigned thereto in Section
3.01(q).


 
 

--------------------------------------------------------------------------------

 
           “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.


“Exchange Act” shall have the definition assigned thereto in Section 3.01(a)(i).


“Exchange” means the share exchange or similar transaction entered into between
the Buyer and the Company, subsequent to the Closing, pursuant to which Buyer
will become a wholly-owned subsidiary of the Company.


“Existing Director” shall have the definition assigned thereto in Section 4.04.


           “Investment Company Act” shall have the definition assigned thereto
in Section 3.01(n).


“Last Company Financial Statement Date” shall mean May 31, 2010.


           “Last Company Financial Statements” shall mean the balance sheet,
statement of income, and statement of cash flows, and the notes thereto, of the
Company as of the Last Company Financial Statement Date.


“New Director” shall have the definition assigned thereto in Section 4.04.


“Purchase Price” shall have the definition assigned thereto in Section 2.01
hereof.


            “SEC” shall mean the United States Securities and Exchange
Commission.


“SEC Documents” shall have the definition assigned thereto in Section
3.01(a)(i).


           “Securities Act” shall mean the Securities Act of 1933, as amended.


           “Seller” and “Sellers” shall have the definition assigned thereto in
the introductory paragraph hereto.


           “Shares” shall have the definition assigned thereto in the
introduction hereto.


“Spin-Off” shall mean the transfer of the operations, assets and liabilities of
the Company to a separate, private company, owned by the Spin-Off Owners,
pursuant to a Spin-Off Agreement, which shall be affected concurrently with
and/or immediately subsequent to the Exchange, as described in greater detail
herein and set forth in the Spin-Off Agreement.


“Spin-Off Agreement” means an agreement by and between the Company, SumoText
Corporation and Buyer, setting forth the terms and conditions of the Spin-Off.


“Spin-Off Owners” means Timothy Miller, Jim Stevenson, and Steve Bova.


“Split” shall mean the 11-for-one split of the outstanding Common Stock to be
effective subsequent to the Closing.


           “Taxes” shall have the definitions assigned thereto in Section
3.01(j).

 
 

--------------------------------------------------------------------------------

 


ARTICLE II


ACQUISITION AND EXCHANGE OF SHARES


Section 2.01  The Agreement.  At the Closing, the Buyer shall acquire from the
Sellers, and the Sellers shall sell to the Buyer, the Shares in accordance with
Schedule A hereto in exchange for an aggregate purchase price of US$350,000 in
cash (including the $25,000 non-refundable deposit (the “Deposit”) heretofore
delivered by the Buyer to the escrow account maintained by The Loev Law Firm,
PC), less (i) the amount of any liabilities of the Company which will remain
following the consummation of the Spin-Off and (ii) the aggregate amounts paid
for shares of Common Stock in the Third Party Common Stock Acquisitions (as
hereinafter defined) (the “Purchase Price”), allocated among the Sellers as
determined among themselves.


Section 2.02 Closing; Exchanges.


(a) The Closing shall take place on the date hereof (the “Closing Date”) at the
offices of The Loev Law Firm, PC, 6300 West Loop South, Suite 280, Bellaire,
Texas 77401, or by electronic means, as determined by the Buyer in its sole
discretion.


(i) On the Closing Date, the Sellers shall deliver or cause to be delivered to
Buyer, stock certificates evidencing the Shares along with blank stock powers
with medallion signature guaranties.


(ii)  At or before the Closing Date, the Buyer shall:


(A) deliver to the escrow account maintained by The Loev Law Firm, PC, the
Purchase Price less the Deposit by certified or official bank check or by
electronic wire transfer in accordance with instructions theretofore provided by
The Loev Law Firm, PC to the Buyer;


            (B) have entered into the Spin-Off Agreement and agreed to effect
the Spin-Off in exchange for the Spin-Off Owners’ agreement to: (i) forgive any
related party debt owed by the Company to any of the Spin-Off Owners; and (ii)
indemnify the Company against any liability relating to the business of the
Company prior to the Spin-Off;


(iii)           At or before the Closing Date, the Spin-Off Owners will have
entered into the Spin-Off Agreement and agreed to effect the Spin-Off and to (A)
forgive any related party debt owed by the Company to the Spin-Off Owners; and
(B) indemnify the Company against any liability relating to the business of the
Company prior to the Spin-Off;


 
 

--------------------------------------------------------------------------------

 
(iv)           At or before the Closing Date, the Company will deliver to the
Buyer an Officer’s Certificate in the form of Exhibit 2.02(a)(iii) hereto, dated
the Closing Date, certifying, among other things, that all representations,
warranties, covenants, and conditions set forth herein by the Company are true
and correct as of, or have been fully performed and complied with by, the
Closing Date;


(v)           At or before the Closing Date, each Seller will deliver to the
Buyer and the Company a certificate in the form of Exhibit 2.02(a)(iv) hereto,
dated the Closing Date, certifying that all representations, warranties,
covenants, and conditions set forth herein by such Seller and the Company are
true and correct as of, or have been fully performed and complied with by, the
Closing Date;


(vi)           At or before the Closing Date, the Buyer will have entered into
the Spin-Off Agreement and agreed to the terms and conditions thereof;


(vii)          At or before the Closing Date, the Buyer, or a duly appointed
agent thereof, will deliver to the Sellers one or more Certificates in the form
of Exhibit 2.02(a)(v) hereto, dated the Closing Date, certifying that all
representations, warranties, covenants and conditions set forth herein by the
Buyer are true and correct as of, or have been fully performed and complied with
by, the Closing Date; and


(viii)           At or before the Closing Date, the Sellers and the Buyer shall
execute a cross-receipt in the form of Exhibit 2.02(a)(vi) hereto.


(b)           The Shares shall be authorized, issued, and outstanding shares of
Common Stock.  All Shares shall be deemed “restricted securities” as defined in
paragraph (a) of Rule 144 under the Securities Act.  The acquisition by the
Buyer of the Shares shall be subject to an exemption from the registration
requirements of the Securities Act, under Section 4(1) and/or Section 4(2) of
the Securities Act and the rules and regulations promulgated
thereunder.  Certificates representing the Shares shall bear a restrictive
legend in substantially the following form:


The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be offered for sale, sold, or
otherwise disposed of, except in compliance with the registration provisions of
such Act or pursuant to an exemption from such registration provisions, the
availability of which is to be established to the satisfaction of the Company.
 
Section 2.03   Approval.  In anticipation of this Agreement, the Board of
Directors of the Company has taken all necessary and requisite corporate and
other action in order to approve this Agreement and all transactions
contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE III


REPRESENTATIONS AND WARRANTIES
 
Section 3.01   Representations and Warranties of Sellers and the Company.  Each
of the Sellers and the Company, jointly and severally, represent and warrant to,
and agree with, the Buyers as follows:


(i)       The Common Stock has been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the Company
is subject to the periodic reporting requirements of Section 13 of the Exchange
Act.  The Company has made available to the Buyer true, complete, and correct
copies of all forms, reports, schedules, statements, and other documents
required to be filed by it under the Exchange Act, as such documents have been
amended since the time of the filing thereof (collectively, including all forms,
reports, schedules, statements, exhibits, and other documents filed by the
Company therewith, the “SEC Documents”). The SEC Documents, including, without
limitation, any financial statements and schedules included therein, at the time
filed or, if subsequently amended, as so amended, (i) did not contain any untrue
statement of a material fact required to be stated therein or necessary in order
to make the statements therein not misleading and (ii) complied in all respects
with the applicable requirements of the Exchange Act and the applicable rules
and regulations thereunder.


(ii)         The Company maintains disclosure controls and procedures required
by Rule 13a-15 or 15d-15 under the Exchange Act; such controls and procedures
were ineffective in the opinion of management as of August 31, 2009; however, in
the opinion of the Company’s management, such controls and procedures are
effective to ensure that:


(A)          all material information concerning the Company is made known on a
timely basis to the individuals responsible for the preparation of the Company’s
filings with the SEC and other public disclosure documents;


(B)           transactions are executed in accordance with management’s general
or specific authorizations;


(C)           transactions are recorded as necessary to permit preparation of
financial statements in accordance with generally accepted accounting principles
and to maintain asset accountability;


(D)           access to assets is permitted only in accordance with management’s
general or specific authorization; and


(E)            the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.


 
 

--------------------------------------------------------------------------------

 
The Company has made available to the Buyer copies of, all written descriptions
of, and all policies, manuals and other documents promulgating, such disclosure
controls and procedures.  The books, records and accounts of the Company
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the results of operations of, the Company
all to the extent required by generally accepted accounting principles.


(iii)           The Chief Executive Officer and the Chief Financial Officer of
the Company has signed, and the Company has furnished to the SEC, all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002; such certifications contain no qualifications or exceptions to the matters
certified therein and have not been modified or withdrawn; and neither the
Company nor any of its officers has received notice from any governmental entity
questioning or challenging the accuracy, completeness, form or manner of filing
or submission of such certifications.


(iv)           The Company has heretofore made available to the Buyer complete
and correct copies of all certifications filed with the SEC pursuant to Sections
302 and 906 of Sarbanes-Oxley Act of 2002 and hereby reaffirms, represents and
warrants to the Buyer the matters and statements made in such certificates.


(b)  At the date hereof and at the Closing Date:


           (i)            the Common Stock is eligible to trade and be quoted
on, and is quoted on,  the over-the-counter Bulletin Board market maintained by
The Nasdaq Stock Market (the “OTCBB”) and has received no notice or other
communication indicating that such eligibility is subject to challenge or review
by the any applicable regulatory agency, electronic market administrator, or
exchange;


           (ii)           the Company has and shall have performed or satisfied
all of its undertakings to, and of its obligations and requirements with, the
SEC;


           (iii)           the Company has not, and shall not have taken any
action that would preclude, or otherwise jeopardize, the inclusion of the Common
Stock for quotation on the OTCBB;
 
                           (iv)          The Common Stock is eligible for
participation in The Depository Trust Company book entry system; and


(i) The Company has no “strikes” with FINRA (e.g., no late 10-K or 10-Q
filings).
 
(c)           Other than as disclosed in the SEC Documents, the Company has no
subsidiaries or affiliated corporation or any interest in any other enterprise
(whether or not such enterprise is a corporation).  The Company has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Nevada with full power and authority (corporate and other)
to own, lease and operate its respective properties and conduct its respective
business as described in the SEC Documents; except as otherwise disclosed in the
SEC Documents, the Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the ownership
or leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified or be in good
standing would not have a material adverse effect on its business, prospects,
condition (financial or otherwise), and results of operations of the Company; no
proceeding has been instituted in any such jurisdiction, revoking, limiting or
curtailing, or seeking to revoke, limit or curtail, such power and authority or
qualification; the Company is in possession of, and operating in compliance
with, all authorizations, licenses, certificates, consents, orders and permits
from state, federal, foreign and other regulatory authorities that are material
to the conduct of its business, all of which are valid and in full force and
effect; the Company is not in violation of its charter or bylaws or in default
in the performance or observance of any obligation, agreement, covenant or
condition contained in any material bond, debenture, note or other evidence of
indebtedness, or in any material lease, contract, indenture, mortgage, deed of
trust, loan agreement, joint venture or other agreement or instrument to which
it is a party or by which it or its properties or assets may be bound, which
violation or default would have a material adverse effect on the business,
prospects, financial condition or results of operations of the Company; and the
Company is not in violation of any law, order, rule, regulation, writ,
injunction, judgment or decree of any court, government or governmental agency
or body, domestic or foreign, having jurisdiction over the Company or over its
properties or assets, which violation would have a material adverse effect on
the business, prospects, financial condition or results of operations of the
Company taken as a whole.  The SEC Documents accurately describe any
corporation, association or other entity owned or controlled, directly or
indirectly, by the Company.
 
 
 

--------------------------------------------------------------------------------

 
(d) The Company has all requisite power and authority to execute, deliver, and
perform this Agreement.  All necessary proceedings of the Company have been duly
taken to authorize the execution, delivery, and performance of this Agreement
thereby. This Agreement has been duly authorized, executed, and delivered by the
Company, constitutes the legal, valid, and binding obligation of the Company,
and is enforceable as to the Company in accordance with its terms.  Except as
otherwise set forth in this Agreement, no consent, authorization, approval,
order, license, certificate, or permit of or from, or declaration or filing
with, any federal, state, local, or other governmental authority or any court or
other tribunal is required by the Company for the execution, delivery, or
performance of this Agreement thereby.  No consent, approval, authorization or
order of, or qualification with, any court, government or governmental agency or
body, domestic or foreign, having jurisdiction over the Company or over its
properties or assets is required for the execution and delivery of this
Agreement and the consummation by the Company of the transactions herein and
therein contemplated, except such as may be required under the Securities Act or
under state or other securities or blue sky laws, all of which requirements have
been, or in accordance therewith will be, satisfied in all material
respects.  No consent of any party to any material contract, agreement,
instrument, lease, license, arrangement, or understanding to which the Company
is a party, or to which its or any of its respective businesses, properties, or
assets are subject, is required for the execution, delivery, or performance of
this Agreement; and the execution, delivery, and performance of this Agreement
will not violate, result in a breach of, conflict with, or (with or without the
giving of notice or the passage of time or both) entitle any party to terminate
or call a default under, entitle any party to receive rights or privileges that
such party was not entitled to receive immediately before this Agreement was
executed under, or create any obligation on the part of the Company to which it
was not subject immediately before this Agreement was executed under, any term
of any such material contract, agreement, instrument, lease, license,
arrangement, or understanding, or violate or result in a breach of any term of
the certificate of incorporation or by-laws of the Company or (if the provisions
of this Agreement are satisfied) violate, result in a breach of, or conflict
with any law, rule, regulation, order, judgment, decree, injunction, or writ of
any court, government or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or over its properties or assets.


 (e) There is not any pending or, to the best of each Seller’s and the Company's
knowledge, threatened, action, suit, claim or proceeding against the Company, or
any of the Company’s officers or any of the respective properties, assets or
rights of the Company, before any court, government or governmental agency or
body, domestic or foreign, having jurisdiction over the Company or over the
Company’s officers or the properties of the Company, or otherwise that (i) is
reasonably likely to result in any material adverse change in the respective
business, prospects, financial condition or results of operations of the Company
or might materially and adversely affect its properties, assets or rights taken
as a whole, (ii) might prevent consummation of the transactions contemplated by
this Agreement, or (iii) allege a violation of any Federal or state securities
laws.
 
 
 

--------------------------------------------------------------------------------

 
           (f) The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock, of which 7,779,806 shares of Common Stock
are outstanding prior to the 11:1 forward stock split, and 10,000,000 shares of
“blank check” preferred stock, par value $0.0001 per share, no shares of which
are outstanding.  Each of such outstanding shares of Common Stock is duly and
validly authorized, validly issued, fully paid, and nonassessable, has not been
issued and is not owned or held in violation of any preemptive or similar right
of stockholders. There is no commitment, plan, or arrangement to issue, and no
outstanding option, warrant, or other right calling for the issuance of, any
share of capital stock of, or any security or other instrument convertible into,
exercisable for, or exchangeable for capital stock of, the Company.  There is
outstanding no security or other instrument convertible into or exchangeable for
capital stock of the Company.  When delivered by the Sellers against payment
therefor in accordance with the terms of this Agreement, the Shares will be duly
and validly issued and fully paid and nonassessable, and will be sold free and
clear of any pledge, lien, security interest, encumbrance, claim or equitable
interest of any kind; and no preemptive or similar right, co-sale right,
registration right, right of first refusal or other similar right of
stockholders exists with respect to any of the Shares or the issuance and sale
thereof other than those that have been expressly waived prior to the date
hereof and those that will automatically expire upon the execution hereof.  No
further approval or authorization of any stockholder, the Board of Directors of
the Company or others is required for the issuance and sale or transfer of the
Shares, except as may be required under the Securities Act, the rules and
regulations promulgated thereunder or under state or other securities or blue
sky laws.  The Company has no stock option, stock bonus and other stock plans or
arrangements which the holders of have not otherwise agreed in writing to
convert to or assign as options, stock bonuses, or convertible securities of
SumoText Company (the entity which will receive the ownership of the Spin-Off
assets).
 
           (g)  M&K CPAS, PLLC (“M&K”) examined the financial statements of the
Company, together with the related schedules and notes, for the year ended
August 31, 2009 and Malone & Bailey, PC (“Malone & Bailey”) examined the
financial statements of the Company, together with the related schedules and
notes, for the year ended August 31, 2008 (collectively, the “Auditors”), filed
with the SEC as a part of the SEC Documents.  M&K and Malone & Bailey are
independent accountants within the meaning of the Securities Act, the Exchange
Act, and the rules and regulations promulgated thereunder.  The audited
financial statements of the Company, together with the related schedules and
notes, and the unaudited financial information, forming part of the SEC
Documents, fairly present and will fairly present the financial position and the
results of operations of the Company at the respective dates and for the
respective periods to which they apply.  All audited financial statements of the
Company, together with the related schedules and notes, and the unaudited
financial information, filed with the SEC as part of the SEC Documents, (i)
complied and will comply as to form in all material respects with applicable
accounting requirements and with the rules and regulations of the SEC with
respect hereto when filed, (ii) have been and will be prepared in accordance
with U.S. generally accepted accounting principles consistently applied
throughout the periods involved except as may be otherwise stated therein
(except as may be indicated in the notes thereto or as permitted by the rules
and regulations of the SEC) and (iii) fairly present and will fairly present,
subject in the case of the unaudited financial statements, to customary year end
audit adjustments, the financial position of the Company as at the dates thereof
and the results of its operations and cash flows. The procedures pursuant to
which the aforementioned financial statements have been audited are compliant
with generally accepted auditing standards as applied in the United States. The
selected and summary financial and statistical data included in the SEC
Documents present and will present fairly the information shown therein and have
been compiled on a basis consistent with the audited financial statements
presented therein.  No other financial statements or schedules are required to
be included in the SEC Documents.   The financial statements referred to in this
Section 3.01(g) contain all certifications and statements required under the
SEC’s Order, dated June 27, 2002, pursuant to Section 21(a)(1) of the Exchange
Act (File No. 4-460), Rule 13a-14 or 15d-14 under the Exchange Act, or 18 U.S.C.
Section 1350 (Sections 302 and 906 of the Sarbanes-Oxley Act of 2002) with
respect to the report relating thereto.  Since the Last Company Financial
Statement Date:


(i)  There has at no time been a material adverse change in the financial
condition, results of operations, businesses, properties, assets, liabilities,
or future prospects of the Company.
 
 

--------------------------------------------------------------------------------

 


(ii)  The Company has not authorized, declared, paid, or effected any dividend
or liquidating or other distribution in respect of its capital stock or any
direct or indirect redemption, purchase, or other acquisition of any stock of
the Company, other than the Split.


(iii)  Except as set forth in the SEC Documents, the operations and businesses
of the Company have been conducted in all respects only in the ordinary course.


Other than a “going concern” qualification in the report of the Auditors with
respect to the financial statements of the Company, there is no fact known to
Sellers or the Company which materially adversely affects or in the future (as
far as the Company can reasonably foresee) may materially adversely affect the
financial condition, results of operations, businesses, properties, assets,
liabilities, or future prospects of the Company; provided, however, that neither
Sellers nor the Company expresses any opinion as to political or economic
matters of general applicability.  The Company has made known, or caused to be
made known, to the accountants or auditors who have prepared, reviewed, or
audited the aforementioned consolidated financial statements all material facts
and circumstances which could affect the preparation, presentation, accuracy, or
completeness thereof.


(h)           Subsequent to the respective dates as of which information is
given in the SEC Documents, there has not been (i) any material adverse change
in the business, prospects, financial condition or results of operations of the
Company, (ii) any transaction committed to or consummated that is material to
the Company, (iii) any obligation, direct or contingent, that is material to the
Company incurred by the Company, except such obligations as have been incurred
in the ordinary course of business, (iv) any change in the capital stock or
outstanding indebtedness of the Company that is material to the Company, (v) any
dividend or distribution of any kind declared, paid, or made on the capital
stock of the Company (except for the Split), or (vi) any loss or damage (whether
or not insured) to the property of the Company which has a material adverse
effect on the business, prospects, condition (financial or otherwise), or
results of operations thereof.


(i)           At the Closing, and after giving effect to the Spin-Off (without
taking into account the Exchange), the Company shall have no properties or
assets and the Company shall be free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest. At the Closing, and after
giving effect to the Spin-Off (without taking into account the Exchange) the
Company shall be party to no agreements except for this Agreement, which shall
be a legal, valid and binding agreement, enforceable against the Company in
accordance with its terms.


 
 

--------------------------------------------------------------------------------

 
(j)           Giving effect to the Spin-Off, the Company hall have no liability
of any nature, accrued or contingent, including, without limitation, liabilities
for federal, state, local, or foreign taxes and penalties, interest, and
additions to tax (“Taxes”), and liabilities to customers or suppliers.  Without
limiting the generality of the foregoing, the amounts set up as provisions for
Taxes, if any, in the Last Company Financial Statements are sufficient for all
accrued and unpaid Taxes of the Company, whether or not due and payable and
whether or not disputed, under tax laws, as in effect on the Last Company
Financial Statement Date or now in effect, for the period ended on such date and
for all fiscal periods prior thereto.  The execution, delivery, and performance
of this Agreement by the Company will not cause any Taxes to be payable (other
than those that may possibly be payable by a Seller as a result of the sale of
the Shares) or cause any lien, charge, or encumbrance to secure any Taxes to be
created either immediately or upon the nonpayment of any Taxes other than on the
properties or assets of the Sellers.  The Internal Revenue Service has audited
and settled or the statute of limitations has run upon all federal income tax
returns of the Company and Sellers for all taxable years up to and including the
taxable year ended August 31, 2003.  The Company has filed all federal, state,
local, and foreign tax returns required to be filed by it; has made provided to
the Buyer a true and correct copy of each such return which was filed in the
past six years (or such shorter number of years that the Company has been in
existence); has paid (or has established on the last balance sheet included in
the last Company Financial Statement a reserve for) all Taxes, assessments, and
other governmental charges payable or remittable by it or levied upon it or its
properties, assets, income, or franchises which are due and payable; and has
delivered to the Buyer a true and correct copy of any report as to adjustments
received by it from any taxing authority during the past six years (or such
shorter number of years that the Company has been in existence) and a statement
as to any litigation, governmental or other proceeding (formal or informal), or
investigation pending, threatened, or in prospect with respect to any such
report or the subject matter of such report.  Sellers have paid all taxes
payable thereby due on or prior to the date hereof.


(k)          Except as disclosed in the SEC Documents, the Company does not have
any insurance; the Company has at no time been refused any insurance coverage
sought or applied for.


 
 

--------------------------------------------------------------------------------

 
(l)           No labor disturbance by the employees of the Company exists or, to
the best of the Company’s knowledge, is imminent.  The Company is not aware of
any existing or imminent labor disturbance by the employees of any principal
suppliers or customers of the Company that might be expected to result in any
material adverse change in the business, prospects, financial condition, or
results of operations of the Company.  No collective bargaining agreement exists
with any of the Company’s employees and, to the best of Sellers’ and the
Company's knowledge, no such agreement is imminent.


(ii)           The Company does not have, or contribute to, and has never
maintained or contributed to, any pension, profit-sharing, option, other
incentive plan, or any other type of Employee Benefit Plan (as defined in
Section 3(3) of ERISA) or Pension Plan (as defined in ERISA) and the Company
does not have any obligation to or customary arrangement with employees for
bonuses, incentive compensation, vacations, severance pay, sick pay, sick leave,
insurance, service award, relocation, disability, tuition refund, or other
benefits, whether oral or written.
 
(m)           Following the Spin-Off, the Company will not have any rights to
use, patents, patent rights, inventions, trade secrets, know-how, trademarks,
service marks, trade names, logos, or copyrights. The Company has not received
any notice of, or has knowledge of, any infringement of or conflict with
asserted rights of the Company by others with respect to any patents, patent
rights, inventions, trade secrets, know-how, trademarks, service marks, trade
names, logos, or copyrights; and the Company has not received any notice of, or
has no knowledge of, any infringement of, or conflict with, asserted rights of
others with respect to any patents, patent rights, inventions, trade secrets,
know-how, trademarks, service marks, trade names, logos, or copyrights described
or referred to in the SEC Documents as owned by or used by it or which,
individually or in the aggregate, in the event of an unfavorable decision,
ruling or finding, would have a material adverse effect on the business,
prospects, financial condition or results of operations of the Company.


(n)           The Company has been advised concerning the Investment Company Act
of 1940, as amended (the “Investment Company Act”), and the rules and
regulations thereunder, and has in the past conducted, and intends in the
future, to conduct its affairs in such a manner as to ensure that it is not and
will not become an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act and such
rules and regulations.


(o)           The Company has not, and no person or entity acting on behalf or
at the request of the Company has, at any time during the last five years (i)
made any unlawful contribution to any candidate for foreign office or failed to
disclose fully any contribution in violation of law, or (ii) made any payment to
any federal or state governmental officer or official, or other person charged
with similar public or quasi-public duties, other than payments required or
permitted by the laws of the United States or any other applicable jurisdiction.


 
 

--------------------------------------------------------------------------------

 
(ii)       Neither the Company, nor, to the best knowledge of each Seller and
the Company, any director, officer, agent, employee, or other person associated
with, or acting on behalf of, the Company, has, directly or indirectly: used any
corporate funds for unlawful contributions, gifts, entertainment, or other
unlawful expenses relating to political activity; made any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns from corporate funds; violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended; or made any bribe,
rebate, payoff, influence payment, kickback, or other unlawful payment.  The
Company's internal accounting controls and procedures are sufficient to cause
the Company to comply in all respects with the Foreign Corrupt Practices Act of
1977, as amended.


                (ii)         None of the Sellers or the Company, or any officer,
director or “affiliate” (as such term is defined in the Securities Act) of the
Company, has been, within the ten years ending on the Closing Date, a party to
any bankruptcy petition against such person or against any business of which
such person was affiliated; convicted in a criminal proceeding or subject to a
pending criminal proceeding (excluding traffic violations and other minor
offenses); subject to any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting their
involvement in any type of business, securities or banking activities; or found
by a court of competent jurisdiction in a civil action, by the SEC or the
Commodity Futures Trading Commission to have violated a federal or state
securities or commodities law, and the judgment has not been reversed, suspended
or vacated.


(p)           The Company has not, and no person acting on behalf thereof, has
taken or will take, directly or indirectly, any action designed to, or that
might reasonably be expected to cause or result in, stabilization in violation
of law, or manipulation, of the price of the Common Stock to facilitate the sale
or resale of the Shares.


(q)           Except as set forth in the SEC Documents, (i) the Company is in
compliance in all material respects with all rules, laws and regulations
relating to the use, treatment, storage and disposal of toxic substances and
protection of health or the environment (“Environmental Laws”) that are
applicable to its business, (ii) the Company has not received notice from any
governmental authority or third party of an asserted claim under Environmental
Laws, (iii) to the best knowledge of the Company, the Company is not likely to
be required to make future material capital expenditures to comply with
Environmental Laws (iv) no property which is owned, leased or occupied by the
Company has been designated as a Superfund site pursuant to the Comprehensive
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601,
et seq.), or otherwise designated as a contaminated site under applicable state
or local law, and (v) the Company is not in violation of any federal or state
law or regulation relating to occupational safety or health.


 
 

--------------------------------------------------------------------------------

 
(r)           There are no outstanding loans, advances or guarantees of
indebtedness by the Company to, or for the benefit of, any of the officers,
directors, or director-nominees of the Company or any of the members of the
families of any of them, except as disclosed in the SEC Documents.


(s)           The Company has not incurred any liability, direct or indirect,
for finders' or similar fees on behalf of or payable by the Company or the Buyer
in connection with the transactions contemplated hereby or any other transaction
involving the Company and the Buyers, except for fees payable to Abraxis
Financial, David M. Loev and Jacob Cohen, all of which shall be paid at or prior
to the Closing.


           (t)             No stockholder of the Company has any right to
request or require the Company to register the sale of any shares owned by such
stockholder under the Securities Act on any registration statement.


           (u)           The Company is in compliance with, and is not in
violation of, applicable federal, state, local or foreign statutes, laws and
regulations (including without limitation, any applicable building, zoning or
other law, ordinance or regulation) affecting its properties or the operation of
its business, including, without limitation, Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated pursuant thereto or thereunder except where
such failure would not have a material adverse effect on its business,
prospects, condition (financial or otherwise), and results of operations of the
Company.  The Company is not subject to any order, decree, judgment or other
sanction of any court, administrative agency or other tribunal.


(v)           Following the consummation of the Spin-Off Agreement, and
notwithstanding the Exchange or any agreements the Company is subject to in
connection therewith, the Company shall not be party to any contract, agreement
or arrangement other than this Agreement.


Section 3.02  Representations and Warranties of the Sellers. Each Seller,
severally, but not jointly, hereby represents and warrants to, and agrees with,
the Buyer:


(a)           Such Seller has all requisite power and authority to execute,
deliver, and perform this Agreement.  All necessary proceedings of such Seller
have been duly taken to authorize the execution, delivery, and performance of
this Agreement. This Agreement has been duly authorized, executed, and delivered
by such Seller, constitutes the legal, valid, and binding obligation of such
Seller, and is enforceable as to such Seller in accordance with its
terms.  Except as otherwise set forth in this Agreement, no consent,
authorization, approval, order, license, certificate, or permit of or from, or
declaration or filing with, any federal, state, local, or other governmental
authority or any court or other tribunal is required by the such Seller for the
execution, delivery, or performance of this Agreement thereby.  No consent,
approval, authorization or order of, or qualification with, any court,
government or governmental agency or body, domestic or foreign, having
jurisdiction over such Seller or over its respective properties or assets is
required for the execution and delivery of this Agreement and the consummation
by such Seller of the transactions herein and therein contemplated, except such
as may be required under the Securities Act or under state or other securities
or blue sky laws, all of which requirements have been, or in accordance
therewith will be, satisfied in all material respects.  No consent of any party
to any material contract, agreement, instrument, lease, license, arrangement, or
understanding to which such Seller is a party, or to which its or any of its
respective businesses, properties, or assets are subject, is required for the
execution, delivery, or performance of this Agreement; and the execution,
delivery, and performance of this Agreement will not violate, result in a breach
of, conflict with, or (with or without the giving of notice or the passage of
time or both) entitle any party to terminate or call a default under, entitle
any party to receive rights or privileges that such party was not entitled to
receive immediately before this Agreement was executed under, or create any
obligation on the part of such Seller to which it was not subject immediately
before this Agreement was executed under, any term of any such material
contract, agreement, instrument, lease, license, arrangement, or understanding,
or violate or result in a breach of any term of the certificate of incorporation
or by-laws or analogous governing document of such Seller (if applicable) or (if
the provisions of this Agreement are satisfied) violate, result in a breach of,
or conflict with any law, rule, regulation, order, judgment, decree, injunction,
or writ of any court, government or governmental agency or body, domestic or
foreign, having jurisdiction over such Seller or over its respective properties
or assets.


 
 

--------------------------------------------------------------------------------

 
(ii)           If such Seller is an individual, such Seller has reached the age
majority in his or her state of residence.


(iii)           If such Seller is not an individual, such Seller has been duly
organized and is validly existing as a corporation or limited liability company
in good standing under the laws of its respective jurisdiction of formation with
full power and authority (corporate and other) to own, lease and operate its
respective properties and conduct its respective business; such Seller is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the ownership or leasing of its properties or the
conduct of its business requires such qualification, except where the failure to
be so qualified or be in good standing would not have a material adverse effect
on its respective business, prospects, condition (financial or otherwise), and
results of operations; no proceeding has been instituted in any such
jurisdiction, revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification; such Seller is in possession
of, and operating in compliance with, all authorizations, licenses,
certificates, consents, orders and permits from state, federal, foreign and
other regulatory authorities that are material to the conduct of its business,
all of which are valid and in full force and effect; such Seller is not in
violation of its charter or bylaws or analogous governing documents or in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any material bond, debenture, note or other evidence
of indebtedness, or in any material lease, contract, indenture, mortgage, deed
of trust, loan agreement, joint venture or other agreement or instrument to
which it is a party or by which it or its properties or assets may be bound,
which violation or default would have a material adverse effect on its
respective business, prospects, financial condition or results of operations;
and such Seller is not in violation of any law, order, rule, regulation, writ,
injunction, judgment or decree of any court, government or governmental agency
or body, domestic or foreign, having jurisdiction over such Seller or over its
properties or assets, which violation would have a material adverse effect on
its respective business, prospects, financial condition or results of operations
taken as a whole.
 
(b)           There is not any pending or, to the best of such Seller’s
knowledge, threatened, action, suit, claim or proceeding against such Seller, or
any of its officers or any of its respective properties, assets or rights,
before any court, government or governmental agency or body, domestic or
foreign, having jurisdiction over such Seller or over its officers or the
properties, or otherwise that (i) is reasonably likely to result in any material
adverse change in the respective business, prospects, financial condition or
results of operations of such Seller or might materially and adversely affect
their properties, assets or rights taken as a whole, (ii) might prevent
consummation of the transactions contemplated by this Agreement, or (iii) allege
a violation of any Federal or state securities laws.
 
 
 

--------------------------------------------------------------------------------

 
(c)           When delivered by such Seller against payment therefor in
accordance with the terms of this Agreement, the Shares delivered thereby will
be duly and validly issued and fully paid and nonassessable, and will be sold
free and clear of any pledge, lien, security interest, encumbrance, claim or
equitable interest of any kind (other than under the Securities Act); and no
preemptive or similar right, co-sale right, registration right, right of first
refusal or other similar right of stockholders exists with respect to any of the
Shares to be delivered thereby hereunder or the issuance and sale thereof other
than those that have been expressly waived prior to the date hereof and will
automatically expire upon the execution hereof.  No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale or transfer of the Shares, except
as may be required under the Securities Act, the rules and regulations
promulgated thereunder or under state or other securities or blue sky laws.
 
(d)           The Seller is the sole record and beneficial owner of the Shares
set forth opposite its respective name in Schedule A hereto, free and clear of
any security interest, pledge, mortgage, lien (including, without limitation,
environmental and tax liens), charge, encumbrance, adverse claim, preferential
arrangement or restriction of any kind, including, without limitation, any
restriction on the use, voting, transfer (except as otherwise provided herein),
receipt of income or other exercise of any attributes of ownership.  The Shares
to be delivered by such Seller hereunder are not subject to any options,
warrants, convertible securities or other rights, agreements, arrangements or
commitments of any character relating to interests therein.  There are no voting
trusts, member agreements, proxies, or other agreements or understandings in
effect with respect to the voting or transfer of any of such Shares.  Except as
referenced in Schedule A, other than the Shares, such Seller owns beneficially
or of record, no shares of capital stock or other securities of the Company, and
does not own beneficially or of record, any securities exercisable for, or
convertible into or exchangeable for, securities of the Company.


           (ii)           Such Sellers acquired the Shares owned beneficially
and of record thereby from the Company in private transactions not involving a
public offering and, on the dates of such acquisitions, such Seller paid the
full purchase price therefor.    The Shares are “restricted securities” as
defined in Rule 144(a) under the Securities Act.


           (iii)           Neither such Seller nor any affiliate thereof knows
of any material adverse information regarding the current or prospective
operations of the Company which has not been publicly disclosed.


Section 3.03Representations and Warranties of the Buyer.  Except as disclosed in
the Buyer’s Disclosure Schedule attached hereto as Exhibit 3.03, the Buyer
hereby represents and warrants to, and agrees with, the Sellers:


 
 

--------------------------------------------------------------------------------

 
           (a)           The Buyer has all requisite power and authority to
execute, deliver, and perform this Agreement.  All necessary proceedings of the
Buyer have been duly taken to authorize the execution, delivery, and performance
of this Agreement thereby. This Agreement has been duly authorized, executed,
and delivered by such Buyer, constitutes the legal, valid, and binding
obligation of the Buyer, and is enforceable as to the Buyer in accordance with
its respective terms. Except as otherwise set forth in this Agreement, no
consent, authorization, approval, order, license, certificate, or permit of or
from, or declaration or filing with, any federal, state, local, or other
governmental authority or any court or other tribunal is required by such Buyer
for the execution, delivery, or performance of this Agreement thereby.  No
consent, approval, authorization or order of, or qualification with, any court,
government or governmental agency or body, domestic or foreign, having
jurisdiction over the Buyer or over its properties or assets is required for the
execution and delivery of this Agreement and the consummation by such Buyer of
the transactions herein contemplated, except such as may be required under the
Securities Act or under state or other securities or blue sky laws, all of which
requirements have been, or in accordance therewith will be, satisfied in all
material respects.  No consent of any party to any material contract, agreement,
instrument, lease, license, arrangement, or understanding to which the Buyer is
a party, or to which its or any of its businesses, properties, or assets are
subject, is required for the execution, delivery, or performance of this
Agreement; and the execution, delivery, and performance of this Agreement will
not violate, result in a breach of, conflict with, or (with or without the
giving of notice or the passage of time or both) entitle any party to terminate
or call a default under, entitle any party to receive rights or privileges that
such party was not entitled to receive immediately before this Agreement was
executed under, or create any obligation on the part of the Buyer to which it
was not subject immediately before this Agreement was executed under, any term
of any such material contract, agreement, instrument, lease, license,
arrangement, or understanding, or violate or result in a breach of any term of
the operating agreement of the Buyer or (if the provisions of this Agreement are
satisfied) violate, result in a breach of, or conflict with any law, rule,
regulation, order, judgment, decree, injunction, or writ of any court,
government or governmental agency or body, domestic or foreign, having
jurisdiction over the Buyer or over its properties or assets.


           (b)           The Buyer is an “accredited investor” as defined in
Rule 501 of Regulation D under the Securities Act.  The Buyer is acquiring the
Shares for its own account (and not for the account of others) for investment
and not with a view to the distribution or resale thereof in violation of the
Securities Act. The Buyer understands that it may not sell or otherwise Dispose
Of such Shares in the absence of either an effective registration statement
under the Securities Act or an exemption from the registration provisions of the
Securities Act.  The Buyer acknowledges being informed that the shares of Common
Stock acquired thereby shall be unregistered, shall be “restricted securities”
as defined in Rule 144(a) under the Securities Act, and must be held
indefinitely unless (i) they are subsequently registered under the Securities
Act, or (ii) an exemption from such registration is available.  The Buyer
further acknowledges that the Company does not have an obligation to currently
register such securities for the account of the Buyer.


(c)           The Buyer has read and reviewed the Company’s latest periodic and
current report filings on the Securities and Exchange Commission’s EDGAR webpage
at www.sec.gov, including the audited and unaudited financial statements,
description of business operations, risk factors and other disclosures set forth
therein.


(d)           By virtue of the Buyer’s position, it has access to the same kind
of information which would be available in a registration statement filed under
the Securities Act. The Buyer acknowledges that it has been afforded access to
all material information which it has requested relevant to its decision to
acquire the Shares and to ask questions of the Company’s management and that,
except as set forth herein, none of the Sellers or the Company or anyone acting
on behalf of any Seller or the Company, has made any representations or
warranties to the Buyer which have induced, persuaded, or stimulated the Buyer
to acquire such Shares.


(e)            Either alone, or together with their investment advisor(s), the
Buyer has the knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of the prospective investment in the
Shares to be acquired thereby, and the Buyer is and will be able to bear the
economic risk of the investment in such Shares.


 
 

--------------------------------------------------------------------------------

 
ARTICLE IV


ADDITIONAL COVENANTS


Section 4.01 Indemnity.


(a) The Spin-Off Owners, jointly and severally, agree to indemnify and hold
harmless the Buyer and its officers, directors, employees, counsel, agents, and
stockholders, in each case past, present, or as they may exist at any time after
the date of this Agreement, and each person, if any, who controls, controlled,
or will control any of them within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Securities Exchange Act of 1934, as amended, against
any and all losses, liabilities, damages, and expenses whatsoever (which shall
include, for all purposes of this Article IV, but not be limited to, counsel
fees and any and all expenses whatsoever incurred in investigating, preparing,
or defending against any litigation, commenced or threatened, or any claim
whatsoever, and any and all amounts paid in settlement of any claim or
litigation) as and when incurred arising out of, based upon, or in connection
with (a) any material breach of any representation, warranty, covenant, or
agreement of any Seller or the Company contained in this Agreement, (b) if the
Closing takes place, any act or alleged omission occurring at or prior to the
Closing (including without limitation any which arise out of, are based upon, or
are in connection with any of the transactions contemplated hereby) which
subjects the Buyer to damages related to such act or omission, and (c) the
products and operations of the Company, if any, prior to Closing.  The foregoing
agreement to indemnify shall be in addition to any liability the Sellers or the
Company may otherwise have, including liabilities arising under this Agreement.


(b)           Buyer agrees to indemnify and hold harmless the Sellers, the
Seller’s counsel and agents, in each case past, present, or as they may exist at
any time after the date of this Agreement, and each person, if any, who
controls, controlled, or will control any of them within the meaning of Section
15 of the Securities Act or Section 20(a) of the Securities Exchange Act of
1934, as amended, against any and all losses, liabilities, damages, and expenses
whatsoever (which shall include, for all purposes of this Article IV, but not be
limited to, counsel fees and any and all expenses whatsoever incurred in
investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all amounts paid in settlement
of any claim or litigation) as and when incurred arising out of, based upon, or
in connection with (a) any material breach of any representation, warranty,
covenant, or agreement of the Buyer contained in this Agreement, (b) if the
Closing takes place, any act or alleged omission of Buyer occurring at or
subsequent to the Closing (including without limitation any which arise out of,
are based upon, or are in connection with any of the transactions contemplated
hereby) which subjects the Seller to damages related to such act or omission,
and (c) the products and operations of the Company, if any, subsequent to
Closing and not related to the business and operations which are the subject of
the Spin-Off.  The foregoing agreement to indemnify shall be in addition to any
liability the Buyers may otherwise have, including liabilities arising under
this Agreement.


Section 4.02   Stockholders; Other Securities.  Each of the Spin-Off Owners and
the Company hereby agrees that immediately prior to the Closing, the Company
will have at least 35 stockholders.  Prior to the date of this Agreement, all of
the Company’s outstanding convertible debt, options, warrants and all other
indebtedness of the Company shall have been cancelled.


           Section 4.03   Assets and Liabilities. Each of the Spin-Off Owners
and the Company hereby agrees that, following the Spin-Off, and not taking into
account any assets or liabilities assumed in connection with the Exchange, the
Company shall have no assets and no liabilities.


           Section 4.04  Corporate Governance.    At the Closing, (a) the Board
of Directors of the Company shall consist of one current director  (the
“Existing Director”), who shall resign immediately thereafter, and one director
appointed by Buyer (the “New Director”), and (b) all officers of the Company
shall resign and the Board of Directors shall appoint the designees of the Buyer
as the sole officers thereof.
 
 
 

--------------------------------------------------------------------------------

 
Section 4.05  Further SEC Filings.  Each of the officers and directors of the
Company shall take all such further acts as shall be required to permit the
Company to file any SEC Documents to be filed at or following the Closing which
reflect the business and operations of the Company prior to the Closing, and
shall execute and deliver all certifications required to be filed by the Company
with respect to financial statements of the Company reflecting in whole or in
part the business and operations of the Company prior to the Closing.
 
Section 4.06   Split.  The Company covenants that the Split shall become
effective subsequent to the Closing.  At the Closing, Sebring shall reimburse
the Company up to $1,000 for costs and expenses associated with the Split.
 
Section 4.07  Other Stock Purchases.  Simultaneously with the Closing, persons
designated by Buyer shall acquire (the “Third Party Common Stock Acquisitions”)
from certain non-“affiliated” (as such term is defined in the Securities Act)
stockholders of the Company an aggregate of 660,218 unrestricted shares of
Common Stock (representing approximately 8.5% of the outstanding Common Stock)
and 746,638 restricted shares of Common Stock (representing approximately 9.6%
of the outstanding shares of Common Stock).
 
ARTICLE V


MISCELLANEOUS
 
Section 5.01Expenses.  Whether or not the transactions contemplated in this
Agreement are consummated, all costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby, will be paid by the
party incurring such expense or as otherwise agreed to herein.


Section 5.02Necessary Actions.  Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this
Agreement.  In the event at any time after the Closing, any further action is
necessary or desirable to carry out the purposes of this Agreement, the Sellers,
the proper executive officers and/or directors of the Company, or the Buyer, as
the case may be, will take all such necessary action.
 
Section 5.03Notices.  Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested or by the most nearly comparable method if mailed from
or to a location outside of the United States or by Federal Express, Express
Mail, or similar overnight delivery or courier service or delivered (in person
or by telecopy, telex, or similar telecommunications equipment) against receipt
to the party to which it is to be given at the address of such party set forth
in the introductory paragraph to this Agreement (or to such other address as the
party shall have furnished in writing in accordance with the provisions of this
Section 5.03.)  Any notice to the Company shall be addressed to the attention of
the Corporate Secretary. Any notice or other communication given by certified
mail (or by such comparable method) shall be deemed given at the time of
certification thereof (or comparable act), except for a notice changing a
party's address which will be deemed given at the time of receipt thereof.  Any
notice given by other means permitted by this Section 5.03 shall be deemed given
at the time of receipt thereof.
 
 

--------------------------------------------------------------------------------

 


Section 5.04   Parties in Interest.  Except as expressly provided in Section
4.01 hereof, this Agreement will inure to the benefit of and be binding upon the
parties hereto and the respective successors and assigns.  Nothing in this
Agreement is intended to confer, expressly or by implication, upon any other
person any rights or remedies under or by reason of this Agreement.


Section 5.05  Entire Agreement; Modification.  Except as otherwise expressly
provided herein, this Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof, supersedes all existing
agreements among them concerning such subject matter, and may be modified only
by a written instrument duly executed by each party hereto.


Section 5.06Availability of Equitable Remedies.  Since a breach of the
provisions of this Agreement could not adequately be compensated by money
damages, any party shall be entitled, in addition to any other right or remedy
available to it, to an injunction restraining such breach or threatened breach
and to specific performance of any such provision of this Agreement, and no bond
or other security shall be required in connection therewith, and the parties
hereby consent to the issuance of such an injunction and to the ordering of
specific performance.


Section 5.07  Survival.  Each of the covenants, agreements, representations, and
warranties contained in this Agreement shall survive the Closing Date until the
date 18 months thereafter.  The statements contained in any document executed by
either any Seller or the Company relating hereto or delivered to the Buyer in
connection with the transactions contemplated hereby or thereby, or in any
statement, certificate, or other instrument delivered by, or on behalf of,
either any Seller or the Company pursuant hereto or thereto or delivered to the
Buyer in connection with the transactions contemplated hereby or thereby shall
be deemed representations and warranties, covenants and agreements, or
conditions, as the case may be, of such Seller or the Company, respectively,
hereunder for all purposes of this Agreement (including all statements,
certificates, or other instruments delivered pursuant hereto or thereto or
delivered in connection with this Agreement, or any of the other transactions
contemplated hereby).  The statements contained in any document executed by the
Buyer relating hereto or delivered to either any Seller or the Company in
connection with the transactions contemplated hereby or thereby, or in any
statement, certificate, or other instrument delivered by, or on behalf of, the
Buyer pursuant hereto or thereto or delivered to either any Seller or the
Company in connection with the transactions contemplated hereby or thereby shall
be deemed representations and warranties, covenants and agreements, or
conditions, as the case may be, of the Buyer hereunder for all purposes of this
Agreement (including all statements, certificates, or other instruments
delivered pursuant hereto or thereto or delivered in connection with this
Agreement, or any of the other transactions contemplated hereby).


Section 5.08Binding Effect.  The provisions of this Agreement shall be binding
upon and inure to the benefit of each of the Sellers, the Company, and the
Buyer, and their respective successors and assigns; provided, however, that no
party hereto shall have the right to assign its rights and obligations hereunder
without the prior written consent of the other parties hereto.


 
 

--------------------------------------------------------------------------------

 
Section 5.09  Counterpart.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all together will
constitute one document.  The delivery by facsimile of an executed counterpart
of this Agreement will be deemed to be an original and will have the full force
and effect of an original executed copy.


Section 5.10  Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision hereof will
not affect the validity or enforceability of any of the other provisions
hereof.  If any provisions of this Agreement, or the application thereof to any
person or any circumstance, is illegal, invalid or unenforceable, (a) a suitable
and equitable provision will be substituted therefor in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision, and (b) the remainder of this Agreement and the
application of such provision to other persons or circumstances will not be
affected by such invalidity or unenforceability, nor will such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.


Section 5.11  Headings.  The Article and Section headings are provided herein
for convenience of reference only and do not constitute a part of this Agreement
and will not be deemed to limit or otherwise affect any of the provisions
hereof.


Section 5.12Governing Law.   This Agreement will be deemed to be made in and in
all respects will be interpreted, construed and governed by and in accordance
with the law of the State of Nevada, without regard to the conflict of law
principles thereof.


Section 5.13Extended Meanings. In this Agreement words importing the singular
number include the plural and vice versa; words importing the masculine gender
include the feminine and neuter genders. The word “person” includes an
individual, body corporate, partnership, trustee or trust or unincorporated
association, executor, administrator or legal representative.




[REMAINDER OF PAGE INTENTIONALLY BLANK]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement in a manner legally binding upon them as of the date first above
written.


SELLERS


/s/ Tim Miller
Name: Tim Miller
 
/s/ Jim Stevenson
Name: Jim Stevenson
 
 
/s/ Joe Miller
Name: Joe Miller
 
/s/ Eric Woods
Name: Eric Woods
 
 
 
 
/s/ Doug Cooper
Name: Doug Cooper
SEBRING SOFTWARE LLC
 
 
By: /s/ Leif Andersen
      Name: Leif Andersen
      Title: President
 
SUMOTEXT INCORPORATED
 
 
By: /s/ Tim Miller
Name: Tim Miller
Title: President



 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A


Sellers



                 
NAME
ADDRESS
   
SHARES
PRICE
TOTAL
 
Tim Miller
38 Pamela Drive
Little Rock, AR
72227
1,757,700
$0.04537
$79,746.85
 
Jim Stevenson
3028 Steeplegate Dr
Germantown, TN
38138
1,562,722
$0.04537
$70,900.70
 
Joe Miller
260 S. Osceola Ave. #1107
Orlando, FL
32801
1,255,500
$0.04537
$56,962.04
 
Doug Cooper
PO Box 37    CR 1030
Henderson, AR
72544
1,197,477
$0.04537
$54,329.53
 
Eric Woods
7454 East Whistling Wind Way
Scottsdale, AZ
85255
533,551
$0.04537
$24,207.21



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 